Case 2:20-cv-10949-LVP-PTM ECF No. 161, PageID.3842 Filed 11/19/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 JAMAAL CAMERON; RICHARD
 BRIGGS; RAJ LEE; MICHAEL
 CAMERON; MATTHEW
 SAUNDERS, individually and on                       Case No. 20-cv-10949
 behalf of all others similarly situated,
                                                     Hon. Linda V. Parker
        Plaintiffs,

               v.

 MICHAEL BOUCHARD, in his
 official capacity as Sheriff of Oakland
 County; CURTIS D. CHILDS, in his
 official capacity as Commander of
 Corrective Services; OAKLAND
 COUNTY, MICHIGAN,

        Defendants.

     NOTICE OF WITHDRAWAL OF ATTORNEY FOR PLAINTIFFS

      PLEASE          TAKE NOTICE           that Krithika   Santhanam, formerly of

Advancement Project, hereby withdraws from the above-referenced matter as

counsel for Plaintiffs. Thomas Harvey of Advancement Project, Philip Mayor and

Daniel S. Korobkin of the ACLU of Michigan, Alexandria Twinem of Civil Rights

Corps, Cary S. McGehee and Kevin M. Carlson of Pitt, McGehee, Palmer, Bonanni

& Rivers, PC, and Allison L. Kriger of LaRene & Kriger, PLC will continue to serve

as counsel for Plaintiffs in this action.



                                              1
Case 2:20-cv-10949-LVP-PTM ECF No. 161, PageID.3843 Filed 11/19/20 Page 2 of 4




Dated: November 19, 2020                         Respectfully submitted,

                                           /s/ Krithika Santhanam
                                           Krithika Santhanam
                                           Advancement Project National Office
                                           1220 L Street, N.W., Suite 850
                                           Washington, DC 20005
                                           Tel: (202) 728-9557
                                           Ksanthanam@advancementproject.org


                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on November 19, 2020, a copy of
      the foregoing Notice of Withdrawal of Attorney was served via the
      Court’s electronic filing system which will send notification to all
      attorney(s) of record for Defendant.


                                     /s/ Krithika Santhanam
                                     Krithika Santhanam




                                       2
Case 2:20-cv-10949-LVP-PTM ECF No. 161, PageID.3844 Filed 11/19/20 Page 3 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 JAMAAL CAMERON; RICHARD
 BRIGGS; RAJ LEE; MICHAEL
 CAMERON; MATTHEW
 SAUNDERS, individually and on                   Case No. 20-cv-10949
 behalf of all others similarly situated,
                                                 Hon. Linda V. Parker
        Plaintiffs,

               v.

 MICHAEL BOUCHARD, in his
 official capacity as Sheriff of Oakland
 County; CURTIS D. CHILDS, in his
 official capacity as Commander of
 Corrective Services; OAKLAND
 COUNTY, MICHIGAN,

        Defendants.

     ORDER OF WITHDRAWAL OF ATTORNEY FOR PLAINTIFFS

      Upon reading the filing of the Notice of Withdrawal of Attorney for Plaintiffs,

and the Court being otherwise fully advised in the premises;

      IT IS HEREBY ORDERED that Krithika Santhanam, formerly of

Advancement Project, is hereby withdrawn from the above-referenced matter as

counsels for Plaintiffs.

      Thomas Harvey, Philip Mayor, Daniel S. Korobkin, Alexandria Twinem,

Cary S. McGehee, Kevin M. Carlson, and Allison L. Kriger will continue to serve

as counsel for Plaintiffs in this action.

                                            3
Case 2:20-cv-10949-LVP-PTM ECF No. 161, PageID.3845 Filed 11/19/20 Page 4 of 4




SO ORDERED.

November 18, 2020
Detroit, Michigan

                                          LINDA V. PARKER
                                          United States District Judge




                                      4
